Citation Nr: 1102444	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-07 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to October 
1953.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the claims.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before personnel at 
the RO in May 2007, while both he and his spouse provided 
testimony at a hearing before the undersigned Veterans Law Judge 
(VLJ) in November 2010.  Transcripts from both hearings have been 
associated with the Veteran's VA claims folder.

For the reasons detailed below, the Board finds that new and 
material evidence has been received to reopen the Veteran's 
bilateral knee disorder claim.  However, as addressed in the 
REMAND portion of the decision below, further development is 
required for resolution of the underlying service connection 
claim.  Accordingly, this claim will be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that the Veteran 
has raised the issue of entitlement to service connection 
for arthritis of multiple joints, in addition to his 
bilateral knee claim.  However, the record does not 
reflect that such a claim has been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the issue(s) adjudicated by this 
decision have been completed.

2.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's current 
bilateral hearing loss disability and tinnitus were incurred in 
or otherwise the result of his active service.

3.  Service connection was previously denied for a bilateral knee 
disorder by rating decisions dated in April 2004, August 2004, 
and August 2005.  The Veteran was informed of all of these 
decisions, including his right to appeal, and did not appeal.

4.  The evidence received since the last prior denial of service 
connection for a bilateral knee disorder was not previously 
submitted to agency decisionmakers, relates to an unestablished 
fact necessary to substantiate the claim, is not cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  New and material evidence having been received to reopen the 
claim of entitlement to service connection for a bilateral knee 
disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

For the reasons detailed below, the Board finds that new and 
material evidence has been received to reopen the Veteran's claim 
of service connection for a bilateral knee disorder.  Therefore, 
no further discussion of the VCAA is warranted regarding this 
aspect of his appeal as any deficiency has been rendered moot.

With respect to the other appellate claims, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
adequate notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, the Veteran was sent pre-adjudication notice via letters 
dated in February and May 2006, both of which were clearly sent 
prior to the August 2006 rating decision that is the subject of 
this appeal.  Taken together, these letters informed the Veteran 
of what was necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need for 
the Veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, the May 2006 letter 
included information regarding disability rating(s) and effective 
date(s) as mandated by the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, with the exception of the bilateral knee claim, the 
Board finds that the duty to assist a claimant in the development 
of his or her case has been satisfied.  The Veteran's service 
treatment records are on file, as are various post-service 
medical records.  Further, the Veteran has had the opportunity to 
present evidence and argument in support of his claims, to 
include at the May 2007 and November 2010 hearings.  Although he 
indentified various private doctors at the latter hearing whose 
records are not on file, in the attached releases for these 
records he indicated that they had only treated him for his 
knees; i.e., they did not treat him for either his hearing loss 
or tinnitus.  The Board also observes that, as detailed below, 
there is already competent medical evidence showing the existence 
of a bilateral hearing loss disability and tinnitus.  The Veteran 
has not indicated there are any outstanding records which contain 
any information regarding these disabilities that is not 
reflected by the evidence currently on file.  The duty to obtain 
records only applies to records that are "relevant" to the claim.  
See 38 U.S.C.A. § 5103A (b)(1); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable than 
it would be without the evidence."); Golz v. Shinseki, 590 F.3d 
1317, 1321 (Fed. Cir. 2010).  Simply put, the Veteran has not 
indicated the existence of any evidence relevant to the hearing 
loss and tinnitus claims that have not been obtained or 
requested.

With respect to the aforementioned hearings, the Court recently 
held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 
C.F.R. 3.103(c)(2) requires that the RO official or VLJ who 
conducts a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, neither the RO official or the VLJ noted the bases of 
the prior determinations or the elements that were lacking to 
substantiate the Veteran's appellate claims.  However, as 
detailed above the Board has already determined that the Veteran 
received adequate notification which apprised him of the elements 
necessary to substantiate his claims.  Moreover, the testimony of 
the Veteran, to include the questions posed by his accredited 
representative, focused on the elements necessary to substantiate 
the claims; i.e., the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claims.  In addition, the RO 
official who conducted the May 2007 hearing, as well as the 
undersigned VLJ, asked specific questions directed at identifying 
whether there was any pertinent evidence not currently associated 
with the claims.  Finally, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2), nor has he identified any prejudice in the 
conduct of either hearing.  As such, the Board finds that, 
consistent with Bryant, the duties set forth in 38 C.F.R. 
3.103(c)(2) have been satisfied. 

The Board further observes that the Veteran has not specifically 
been accorded a VA medical examination for the purpose of 
addressing the etiology of his hearing loss and tinnitus 
disabilities.  However, for the reasons detailed below, the Board 
finds that no such development is warranted based on the facts of 
this case.

In view of the foregoing, the Board finds that the duty to assist 
the Veteran has been satisfied regarding the hearing loss and 
tinnitus claims.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service or 
for certain diseases that were initially manifested, generally to 
a compensable degree of 10 percent or more, within a specified 
presumption period after separation from service.  This 
presumption period is generally the first post-service year.  See 
38 U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either has 
not been established or might reasonably be questioned.  38 
C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the purpose of applying the laws administered by VA, impaired 
hearing is considered a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Further, the Court has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at that 
time, he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 5 
Vet. App. at 160.  As specific medical testing is required to 
show either a hearing loss disability pursuant to VA regulations, 
or evidence of hearing loss pursuant to Hensley, it is not the 
type of disability whose diagnosis is subject to lay observation.

Analysis - Hearing Loss and Tinnitus

Initially, the Board observes that the Veteran essentially 
contends that he currently has hearing loss and tinnitus due to 
in-service noise exposure, and provided descriptions thereof to 
include at his May 2007 and November 2010 hearings.  His spouse 
also testified in November 2010 that he had hearing problems 
since she has known him, but also acknowledged that she met him 
after his period of active duty.  The Board also acknowledges 
that the competent medical evidence, to include a July 2006 VA 
audiological consul, confirms he has a current hearing loss 
disability as defined by 38 C.F.R. § 3.385, as well as tinnitus.

Despite the foregoing, the Board finds that the preponderance of 
the competent medical and other evidence of record is against a 
finding that the Veteran's current bilateral hearing loss 
disability and tinnitus were incurred in or otherwise the result 
of his active service.

The Veteran's service treatment records contain no findings 
indicative of hearing problems, or any other problems associated 
with the ears, during active service.  For example, his ears were 
evaluated as normal on his October 1953 discharge examination.  
Although no audiometric testing was conducted on this 
examination, his hearing was found to be 15/15 for both ears on 
whispered and spoken voice testing.  Further, his ears were found 
to be negative for any disease or defect on a March 1954 VA 
medical examination.  The Board also finds it significant that 
there was no indication from the Veteran at the time of that 
examination of any hearing problems.  If he did have problems 
continuous from service, as it is now intimated, and the purpose 
of this examination was to identify any service-related 
disabilities, the Board believes he would have identified such 
problems at that time.  Rather, the first indication of these 
disabilities in the competent medical evidence appears to be 
decades after his separation from service.

As sensorineural hearing loss was not shown within the first year 
post service, service connection cannot be granted on a 
presumptive basis.  Moreover, the Court has indicated that normal 
medical findings at the time of separation from service, as well 
as the absence of any medical records of a diagnosis or treatment 
for many years after service is probative evidence against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to account 
for the lengthy time period after service for which there was no 
clinical documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability).

The Board also finds it significant that the Veteran reported 
post-service noise exposure at the time of the July 2006 VA audio 
consultation.  Although he did report military noise exposure 
(MNE), he also reported some occupational noise exposure (ONE) in 
construction management, as well as recreational noise exposure 
(RNE) from work in his home woodshop.

In addition, no competent medical opinion is of record which 
relates either the Veteran's current hearing loss disability or 
his tinnitus to active service.  Moreover, the Board concludes 
that no development on this matter is warranted in this case.  In 
the absence of evidence of in-service incurrence or aggravation 
of the claimed disabilities, referral of this case for an opinion 
as to etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's responsibility.  
In other words, any medical nexus opinion would not be supported 
by what actually occurred in service.  Simply put, there is no 
relevant complaint or clinical finding for a clinician to link 
these claimed disabilities to the Veteran's military service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a claimant is 
of no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 
(1999) (A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  

For these reasons, the Board has concluded that the preponderance 
of the evidence is against the Veteran's claims of service 
connection for hearing loss and tinnitus.  As the preponderance 
of the evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal with respect to these claims must be denied.

Analysis - New and Material Evidence

Service connection was previously denied for a bilateral knee 
disorder by rating decisions dated in April 2004, August 2004, 
and August 2005.  The Veteran was informed of all of these 
decisions, including his right to appeal.  Granted, he submitted 
additional evidence, including his own statements, in support of 
this claim.  However, the submission of additional evidence does 
not extend the time limit for initiating an appeal.  38 C.F.R. 
§ 20.304.  None of the written communications from the Veteran 
constitute a Notice of Disagreement (NOD) as defined by 38 C.F.R. 
§ 20.201 until November 2006, more than one year after the date 
of notification of the August 2005 rating decision.  Moreover, 
the November 2006 NOD was in specific reference to the August 
2006 rating decision, and did not refer to these prior denials of 
the bilateral knee claim.  Therefore, the Board finds that the 
Veteran did not appeal the April 2004, August 2004, and/or August 
2005 rating decisions, and they are final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a previously 
and finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has 
also held that in order to reopen a previously and finally 
disallowed claim there must be new and material evidence 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence on file at the time of the last prior denial of 
August 2005 includes statements from the Veteran, his service 
treatment records, and post-service medical records which cover a 
period through 2005.  In pertinent part, his service treatment 
records reflect that he was hospitalized from September to 
October 1953 for complaints of aching in his right knee of three 
(3) days duration, and lumbosacral aching of two (2) days 
duration.  Diagnoses from this hospitalization were gout, 
suspected; and arthritis, due to gout, suspected.  It was 
acknowledged that in spite of extensive efforts to establish 
definitely the Veteran's diagnosis, this was not accomplished, 
although it was believed that he had a non-specific type of 
arthritis even though gout was suspected.  However, his lower 
extremities were found to be normal on his discharge examination, 
and no knee disability was identified on the March 1954 VA 
medical examination.  The post-service medical evidence does 
document bilateral knee osteoarthritis  years after his 
separation from service, and that he underwent bilateral total 
knee replacement in September 1999.  Nevertheless, no competent 
medical opinion was of record which related the etiology of these 
disabilities to his active service.

With respect to the evidence received since the last prior denial 
of August 2005, the Board notes that through his additional 
statements and testimony at the May 2007 and November 2010 
hearings, the Veteran has provided relevant details regarding the 
circumstances of his service and history of knee problems that 
were not present at the time of the last prior denial.  Further, 
the evidence submitted to reopen a claim is presumed to be true 
for the purpose of determining whether new and material evidence 
has been submitted, without regard to other evidence of record.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  More recently, the Court 
interpreted the language of 38 C.F.R. § 3.156(a) as creating a 
low threshold for reopening, and viewed the phrase "raises a 
reasonable possibility of substantiating the claim" as 
"enabling rather than precluding reopening."  The Court also 
emphasized that the regulation is designed to be consistent with 
38 C.F.R. § 3.159(c)(4), which "does not require new and 
material evidence as to each previously unproven element of a 
claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 
2010).

In view of the foregoing, the Board finds that the evidence 
received since the last prior denial of service connection for a 
bilateral knee disorder was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative nor redundant of the 
evidence of record at the time of the last prior final denial, 
and raises a reasonable possibility of substantiating the claim.  
Thus, new and material evidence has been received in accord with 
38 C.F.R. § 3.156, and the claim is reopened.

Adjudication of the appeal does not end with the determination 
that new and material evidence has been received.  The Board must 
now address the merits of the underlying service connection 
claim.  The presumption that the evidence is true without regard 
to the other evidence of record no longer applies.

For the reasons stated below, the Board finds that further 
development is required for a full and fair resolution of the 
Veteran's claim of service connection for a bilateral knee 
disorder.




ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a bilateral knee 
disorder, the claim is reopened.  To this extent only the benefit 
sought on appeal is allowed.


REMAND

As detailed above, the Veteran received in-service treatment for 
right knee problems, and it was suspected that these complaints 
were due to gout and/or arthritis.  The record further reflects 
that he subsequently developed osteoarthritis of both knees, 
requiring bilateral total knee replacement.  However, it is not 
clear from the evidence of record whether the in-service 
complaints actually resulted in the current disability.  
Therefore, the Board finds that a competent medical examination 
and opinion are necessary to evaluate the nature and etiology of 
the Veteran's current bilateral knee disorder.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence 
of record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that clearly 
support its ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed (as is the case here), or a claim for increase, the 
claim shall be denied.

The Board further finds that while on remand any outstanding 
medical records regarding the Veteran's knees should be 
requested.  In pertinent part, as indicated above, the Veteran 
identified and submitted releases at his November 2010 hearing 
for two doctors he indicated had medical record pertinent to his 
bilateral knee disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have recently treated the Veteran for his 
bilateral knee disorder(s).  

After securing any necessary release, the 
AMC/RO should obtain those records not on 
file.  In pertinent part, the AMC/RO should 
follow-up on the private doctors identified 
by the Veteran at his November 2010 Board 
hearing and for which he has already 
submitted releases for these records.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to evaluate the 
nature and etiology of his current 
bilateral knee disorder.  The claims folder 
should be made available to the examiner 
for review before the examination; the 
examiner must indicate that the claims 
folder was reviewed.
Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that the 
Veteran's current bilateral knee 
disorder(s) was incurred in or otherwise 
related to his active service.

A complete rationale for any opinion 
expressed must be provided, and include 
reference to the Veteran's in-service 
treatment for right knee pain for which 
gout and/or arthritis was suspected.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of the 
January 2008 SOC, and provides an opportunity to respond.  The 
case should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


